January 18, 2011 VIA EDGAR Ms. Suying Li Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549-4628 Re: Swift Energy Company Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No. 001-08754 Dear Ms. Li: On behalf of our client, Swift Energy Company, this letter confirms our telephone conversation of Thursday, January 13, 2011, in order to confirm the date for provision of the response of Swift Energy Company to the comments of the Staff contained in the Staff’s letter of January 6, 2011 (received by Swift Energy Company on that date) regarding the above captioned filing, which response will be filed no later than Thursday, February 3, 2011. Thank you.Please feel free to contact me with any questions. Sincerely, /s/ Donald W. Brodsky Donald W. Brodsky Cc:Chris Abundis, Swift Energy Company, Corporate Counsel Alton Heckaman, Swift Energy Company, Chief Financial Officer
